UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8599



JAMES CALVIN HORTON,

                                            Plaintiff - Appellant,

          versus

GARY L. WOODARD; RICK JACKSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-759-5-H)


Submitted:   May 16, 1996                   Decided:   June 3, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


James Calvin Horton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying his

motion for reconsideration. We have reviewed the record and the

district court's opinions and find no reversible error. According-

ly, we affirm on the reasoning of the district court. Horton v.
Woodard, No. CA-95-759-5-H (E.D.N.C. Oct. 18, 1995; Nov. 29, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2